Citation Nr: 0506692	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  04-10-715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for scoliosis.






ATTORNEY FOR THE BOARD

T. Byers, Associate Counsel




INTRODUCTION

The veteran had active duty from September 1978 to April 
1979.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  There is no competent medical evidence showing that the 
veteran is currently diagnosed with scoliosis related to 
service.


CONCLUSION OF LAW

The claimed scoliosis was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection for scoliosis via the September 2002 RO 
letter, the September 2003 statement of the case (SOC), and 
the January 2004 supplemental statement of the case (SSOC).  
Thus, no further notices are required.  See Quartuccio, 
supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In his August 2002 
VA Form 21-4138 (Statement in Support of Claim), the veteran 
noted that he was diagnosed with scoliosis at the Bronx VA 
Medical Center (VAMC).  On September 25, 2002, the RO sent a 
letter describing VA's duty to assist the claimant.  In this 
letter, it was specifically indicated that VA would assist 
the claimant in obtaining any outstanding medical records.  
Subsequently, the RO requested the veteran's reported VA 
records and received outpatient treatment records from the 
Mayaguez Outpatient Clinic, the VAMC in San Juan, Puerto 
Rico, and a December 2002 routing slip from the Bronx VAMC 
stating "RE: [redacted] SSN:[redacted]  Mr. [redacted] 
[sic] [redacted] does not exist in Bronx VAMC computer 
system."    As such, the Board finds that VA has fulfilled 
its duty to assist the veteran with respect to these records.  
In addition, the Board finds that no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim for 
service connection and to respond to VA notices.  Although 
the VA notices that were provided to the appellant do not 
contain the "fourth element" per se, the Board finds that 
the appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  By the 
informational letter, the rating decision, the SOC, and the 
SSOC, VA satisfied the fourth element of the notice 
requirements.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See VAOPGCPREC 7-2004.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. § 3.303(b) are applicable where evidence, 
regardless of its date, shows that the veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the United States Court of Appeals for 
Veterans Claims (Court), lay observation is competent.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Secretary shall consider all information, lay and medical 
evidence of record, in a case before the Secretary renders a 
decision with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

In this case, the veteran contends he is entitled to service 
connection for scoliosis.  In this respect, the service 
medical records are completely negative for any diagnoses of 
the claimed disorder.  On separation examination in April 
1979, clinical evaluation of the spine was normal.   

The post-service medical evidence includes VA medical records 
dated from 1990 to 2002.  These records describe the 
treatment the veteran has received over time for low back 
pain, forearm pain, dizziness, diarrhea, and depression.  
Although the veteran's histories note he claims to have been 
diagnosed with scoliosis, none of these records include a 
physician's diagnosis of scoliosis.

A VA medical record dated in May 2003 shows the veteran was 
seen on an emergency basis for complaints of chronic back 
pain with exacerbation of acute pain.  The noted medical 
problems, in pertinent part, included low back pain and 
degeneration  of lumbar or lumbosacral intervertebral disc.  

Upon a review of the evidence, the Board finds that the 
preponderance of the evidence in this case is against an 
award of service connection for the claimed scoliosis.  The 
record simply does not include evidence that the veteran is 
currently diagnosed with scoliosis.  Furthermore, the record 
does not include any medical evidence showing that the 
veteran presented symptoms related to scoliosis during active 
service.

The Board is aware that the claimed scoliosis is a congenital 
disorder.  Congenital or developmental defects are not 
diseases or injuries within the meaning of applicable law and 
regulations for VA compensation purposes.  38 C.F.R. 
§ 3.303(c) (2004).  A defect is a structural or inherent 
abnormality or condition which is more or less stationary in 
nature.  VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).  A disease 
may be defined as any deviation from or interruption of the 
normal structure or function of any part, organ, or system of 
the body that is manifested by a characteristic set of 
symptoms and signs and whose etiology, pathology, and 
prognosis may be known or unknown.  Id.  Service connection 
may be granted for diseases of congenital, developmental, or 
familial origin, but not for defects, unless such defect was 
subject to superimposed disease or injury during military 
service. Id.

The Board finds that the claimed scoliosis is a congenital 
defect, and thus it is not compensable unless the veteran can 
show that the scoliosis was subject to superimposed disease 
or injury during military service, or in other words, 
aggravated by military service.  The Board notes that a 
preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  A search of the veteran's service medical records 
reveals that the veteran did not at anytime complain of any 
back problems.  Therefore, because there was not an increase 
in the disability as evidenced by the complete lack of in-
service disability, the congenital defect can not be said to 
have been aggravated by service.  

There is a presumption that a recruit is in sound condition 
when examined, accepted, and enrolled for service, except for 
conditions noted at the time of inception.  38 U.S.C. § 1132 
(West 2002).  The veteran's service medical record from his 
inception into service recorded the spine to be in normal 
condition.  Furthermore, the veteran's medical record from 
his separation from the service also recorded the spine to be 
normal.

Moreover, the first medically recorded evidence of low back 
pain is found in a May 1990 VAMC examination report, which 
indicates that the veteran reported his back pain was caused 
by lifting a heavy object at work two to three days before.  
Inasmuch as the preponderance of the evidence is against the 
veteran's claim, the claim of service connection for 
scoliosis is denied.  The application of the reasonable doubt 
doctrine is, therefore, not warranted in this case.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Service connection for scoliosis is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


